DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 requires a “right cylinder or right prism”. While the disclosure of the invention, as originally filed, discloses a prism and cylinder as the wick structure. The requirement of a “right” cylinder or “right” prism is more specific than the instant disclosure of the invention provides support for. Given that this application is a continuation of Application No. 15/639,139, and not a continuation in part, these limitations are new matter. 
Claims 2-18 are rejected for depending from claim 1. 
Claim 19 requires a “right cylinder or right prism”. While the disclosure of the invention, as originally filed, discloses a prism and cylinder as the wick structure. The requirement of a “right” cylinder or “right” prism is more specific than the instant disclosure of the invention provides support for. Given that this application is a continuation of Application No. 15/639,139, and not a continuation in part, these limitations are new matter. 
Claims 20 and 21 are rejected for depending from claim 19. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
________________________________________________________________________
Claim(s) 1, 5,  8, 10, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over THORENS et al. (US 2011/0155153), BATISTA (US 2017/0325506),  LAMONTHE (US 2014/0123989) and KOMINAMI et al. (WO 2018/122978 A1, machine translation) and evidenced by Mathopenref.com (Cylinder).
With respect to claim 1, THORENS et al. discloses a wick (Paragraph [0005]) used in a vaporizer (Abstract) having a vaporizer body, 101,  in which a vaporizable fluid reservoir, 113, and a vaporization chamber, 127,  with a heating element, 119, are disposed therein (Figure 1; Paragraphs [0086] and [0087]). The wick comprises a wick body, 117, having an upstream surface (e.g., end surface of wick within liquid 115) and a downstream surface (e.g., end of wick being surrounded by heater, 119/207) (Figures 1-4; Paragraphs [0087], [0089], [0036], [0092]). The upstream surface is in fluid communication with the vaporizable fluid reservoir and the downstream surface is disposed within the vaporizer chamber in opposition to an inner surface of the heating element (Figures 1-4; Paragraphs [0087], [0089], [0036], [0034], [0092]). THORENS et al. further discloses that the wick is a capillary wick in the form of a sponge-like or foam-like rod (Paragraph [0036]). While THORENS et al. doesn’t explicitly and necessarily disclose that the foam-like or sponge-like rod wick includes a plurality of tortuous passages, LAMONTHE discloses that the plurality of pores, including the internal ones, can be adjusted to control the fluid transfer rate (Paragraph [0033]). The pores will not be all the same size (Paragraph [0040]) and the pore path is tortuous, as shown in figure 9. It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the wick of THORENS et al.  with a plurality of varied sized pores forming tortuous pathways, as taught by LAMONTHE so that the desired fluid transfer rate can be obtained by optimizing the porosity of the wick. 
THORENS et al. does not explicitly disclose that the wick comprises an active material so that the vaporizable fluid drawn through the wick body contacts and interacts with the active material, such as a flavorant, a fragrance, a plant material and a medication. 
KOMINAMI et al. discloses that the wick contains flavor source components, such as tobacco components (e.g., plant material) (Paragraphs [0055]-[0062]). Upon absorption of the tobacco source material into the wick, the flavor of the flavor source is dissolved and extracted into the tobacco source material prior to being vaporized. Once the flavor is extracted, the aerosol source material with the flavor components are vaporized by the heater such that the user can taste the tobacco flavor (Paragraphs [0063] and [0064]). The user is able to enjoy sufficient tobacco flavor without having to put additional flavor in the liquid. It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide a tobacco flavor source into the wick of modified THORENS et al., such that when the tobacco liquid is drawn into the wick it dissolves the flavor therein and then vaporizes with the liquid, as taught by KOMINAMI et al. so that the user is able to enjoy sufficient tobacco flavor without having to put additional flavor into the liquid. 
The tobacco flavor source represents the claimed active material. 
THORENS et al. discloses that the wick bears the cylindrical heater elements (Paragraph [0173]) to ensure good contact therewith, but does not does not explicitly disclose that the wick is in the form of a cylinder having parallel upstream and downstream base surfaces. BATISTA discloses an aerosol generating device (Title; Abstract) comprising a wick. The wick is a cylindrical wick (Paragraph [0021], [0030]) which bears the electrical vaporizer components (Paragraph [0051]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide a wick cylindrical in shape, as taught by BATISTA so that the cylindrical wick can make good contact with the heater by having the same shape. 
Mathopenref.com provides the geometric definition of a cylinder as a closed solid object that has two parallel (usually circular) bases connected by a curved surface. The bases are always congruent and parallel to each other (Base and side).  There is more than one type of cylinder, such as right and oblique cylinders. With the right cylinder, the two bases are exactly over each other and the axis is at right angles to the bases (Right and Oblique Cylinders). Thus, the upstream and downstream bases of THORENS et al.  implicitly have parallel surfaces, as evidenced by Mathopenref.com. Since the longitudinal axis of the wick and housing are aligned (Paragraphs [0036] and [0077]) and the housing is shaped like a conventional cigarette (e.g., not an oblique cylinder). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use a right cylinder in order to form a conventional cigarette shape. 
With respect to claim 5, THORENS et al. discloses that the wick comprises inorganic fibers (Paragraph [0036]). 
With respect to claim 8, KOMINAMI et al. discloses that the flavor source is shredded tobacco leaves (e.g,. particles) (Paragraphs [0055]-[0061]). 
With respect to claim 10, KOMINAMI et al. discloses that the amount of flavor source (i.e., active material) in the wick can be appropriately determined depending on the form of flavor inhaler. While it isn’t explicitly disclosed to incorporate the active material in the downstream surfaces, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the active agent entirely throughout the wick, including the downstream surface, so that as much flavoring can be provided to the fluid as possible. Having additional flavoring in the wick can allow additional fluid to be flavored, or the same amount of fluid to have more flavor. 
With respect to claim 15, KOMINAMI et al. discloses that the active material is tobacco (Paragraphs [0055]-[0057]). 
With respect to claim 16, KOMINAMI et al. discloses that the active material is shredded tobacco leaves (Paragraph [0056]). 

_______________________________________________________________________
Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over THORENS et al. (US 2011/0155153), BATISTA (US 2017/0325506),  LAMONTHE (US 2014/0123989) and KOMINAMI et al. (WO 2018/122978 A1, machine translation) and evidenced by Mathopenref.com (Cylinder) as applied to claims 1, 5,  8, 10, 15 and 16 above, and further in view of LAMOTHE (US 2014/0123989).
With respect to claims 2-4, modified THORENS et al. does not explicitly disclose that the fluid in the wick is confined to passage through the upstream and downstream surfaces. LAMOTHE discloses a vaporizer (Abstract) having a wick (Paragraph [0024]). The wick can be wholly contained within an opening in the partition between the reservoir and vaporization chamber rand allows the liquid to transfer therebetween (Paragraph [0024]). The partition prevents leakage between from the reservoir (e.g., impermeable). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention to have the wick wholly contained within the partition between the reservoir and the vaporizer chamber of modified THORENS et al., as taught by LAMOTHE such that only the ends of the wick are exposed, so that less material is needed for the wick and the liquid can be fully contained to the wick, and passing only from the ends of the wick between the reservoir and vaporizer chamber. 



__________________________________________________________________________
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over THORENS et al. (US 2011/0155153), BATISTA (US 2017/0325506),  LAMONTHE (US 2014/0123989) and KOMINAMI et al. (WO 2018/122978 A1, machine translation) and evidenced by Mathopenref.com (Cylinder) as applied to claims 1, 5,  8, 10, 15 and 16 above, and further in view of AMPOLINI et al. (US 2014/0096872).
With respect to claim 6, modified THORENS et al. does not explicitly disclose that the at least one base wick structure is a compressed non-woven web of fibers. AMPOLINI et al. discloses that the wick can be provided as either bundled woven or non-woven fabric (Paragraph [0083]) to provide sufficient wicking action. Thus, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the wick of modified THORENS et al. in the form of a fabric (i.e., web) and bundle said web (i.e., compress), as taught by AMPOLINI et al. to provide the desired and sufficient wicking ability. 

_________________________________________________________________________
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over THORENS et al. (US 2011/0155153), BATISTA (US 2017/0325506),  LAMONTHE (US 2014/0123989) and KOMINAMI et al. (WO 2018/122978 A1, machine translation) and evidenced by Mathopenref.com (Cylinder) as applied to claims 1, 5,  8, 10, 15 and 16 above, and further in view of AMPOLINI et al. (US 2014/0096872) as applied to claim 6 above, and further in view of YU et al. (US 2018/0140014).
With respect to claim 7, modified THORENS et al. does not explicitly disclose the plurality of fibers are bonded to one another at spaced apart points thus forming a self-sustaining bonded fiber structure. YU et al. discloses that the wick is formed by bonding or braising the fibers together (Paragraph [0092]). Thus, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to bond fibers of the wick together, as taught by YU et al. so as to form a stable structure that holds together even in the event of rough use, such as dropping the electronic cigarette. Moreover, given that there must be pores for capillary action, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention to only bond the fibers at spaced points so that gaps still exist between the fibers for fluid to flow. 
_________________________________________________________________________
Claim(s) 11, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over THORENS et al. (US 2011/0155153), BATISTA (US 2017/0325506),  LAMONTHE (US 2014/0123989) and KOMINAMI et al. (WO 2018/122978 A1, machine translation) and evidenced by Mathopenref.com (Cylinder) as applied to claims 1, 5,  8, 10, 15 and 16 above, and further in view of YANG et al. (US 2011/0309157).
With respect to claim 11, Modified THORENS et al. does not explicitly disclosed the claimed wick structure. YANG et al. discloses a wick that transports the liquids to the heating element at desirable rates (Abstract). The wick comprises multiple concentric, and therefore coaxial, wicking materials wrapped around each other (Paragraphs [0014]-[0016]; Figures 1A and 1B). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the wick of modified THORENS et al. with the wick structure disclosed by YANG et al. so that multiple portions of the fluid can be delivered to the heater at different concentrations. 
Moreover, given that the wick materials are coated with an active agent throughout (See rejection of claims 1 and 9), then each layer comprises the active agent. Merely defining every other layer as the base wick structure and every other layer therebetween as the porous active material layer, the claimed limitation of these layers being alternating is met. 
With respect to claim 12, modified THORENS et al. discloses that the active material layer is porous and the porous wick comprises the active material (THORENS et al., Paragraph [0036]; KOMINAMI et al., Paragraphs [0055]-[0064]).
With respect to claim 14, KOMINAMI et al. discloses that the amount of flavor source (i.e., active material) in the wick can be appropriately determined depending on the form of flavor inhaler. While it isn’t explicitly disclosed to incorporate the active material in the downstream surfaces, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the active agent entirely throughout the wick, including the downstream surface, so that as much flavoring can be provided to the fluid as possible. Having additional flavoring in the wick can allow additional fluid to be flavored, or the same amount of fluid to have more flavor. 


________________________________________________________________________
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over THORENS et al. (US 2011/0155153), BATISTA (US 2017/0325506),  LAMONTHE (US 2014/0123989) and KOMINAMI et al. (WO 2018/122978 A1, machine translation) and evidenced by Mathopenref.com (Cylinder) as applied to claims 1, 5,  8, 10, 15 and 16 above, and further in view of YANG et al. (US 2011/0309157) as applied to claims 11, 12 and 13 above, and further in view of AMPOLINI et al. (US 2014/0096872).
With respect to claim 13, modified THORENS et al. does not explicitly disclose that the at least one porous active material structure is a compressed unbonded web of fibers. AMPOLINI et al. discloses that the wick can be provided as either bundled woven or non-woven fabric (Paragraph [0083]) to provide sufficient wicking action. Thus, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the wick of modified THORENS et al.  in the form of a fabric (i.e., web) and bundle said web (i.e., compress), as taught by AMPOLINI et al. to provide the desired and sufficient wicking ability. Moreover, AMPOLINI et al. does not disclose that the compressed bundle is bonded. 

________________________________________________________________________
Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over THORENS et al. (US 2011/0155153), BATISTA (US 2017/0325506),  LAMONTHE (US 2014/0123989) and KOMINAMI et al. (WO 2018/122978 A1, machine translation) and evidenced by Mathopenref.com (Cylinder) as applied to claims 1, 5,  8, 10, 15 and 16 above, and further in view of WEIGENSBERG et al. (US 2014/0166029).
With respect to claim 17, modified THORENS et al. does not explicitly disclose the claimed active material. WEIGENSBERG et al. discloses that the wick can include a flavoring agent activated by heat so that upon initiating the electronic cigarette, the activated flavoring/scent agent overcomes any burning smell (Paragraph [0041]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the active agent of modified THORENS et al. as a heat activated flavoring agent, as taught by WEIGENSBERG et al. so that upon activation of the electronic cigarette, any burning smell can be overcome. 
Modified THORENS et al. discloses that moldings of shredded tobacco  are used as a flavorant (KOMINAMI et al. Paragraph [0054]). 
Modified THORENS et al. further discloses that the pore size and porosity are controlled to control the wicking ability (THORENS et al.; Paragraph [0036]). Thus, the base wick structure is capable of controlling the fluid flow to prevent overheating of the materials therein. Moreover, the molded shredded tobacco implicitly has a combustion temperature. Since the shredded tobacco is configured to volatilize the components therein and not burn, it would have been obvious to one having ordinary skill in the art to control the fluid flow to prevent the temperature from reaching the combustion temperature of the shredded tobacco, so that it doesn’t burn when the heater is turned on. 
With respect to claim 18, The active material implicitly has a release temperature at which the active material releases an agent (i.e., flavor), such as by vaporization. Moreover, it would have been obvious to one having ordinary skill in the art to provide the heater with enough energy to achieve a temperature at which this flavor is released to overcome the initial smell of burning, but not too much energy to cause the shredded tobacco to combust.
__________________________________________________________________________
Claim(s) 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over THORENS et al. (US 2011/0155153), BATISTA (US 2017/0325506),  LAMONTHE (US 2014/0123989), KOMINAMI et al. (WO 2018/122978 A1, machine translation) and  YANG et al. (US 2011/0309157) and evidenced by Mathopenref.com (Cylinder).
With respect to claim 19, THORENS et al. discloses a wick (Paragraph [0005]) used in a vaporizer (Abstract) having a vaporizer body, 101,  in which a vaporizable fluid reservoir, 113, and a vaporization chamber, 127,  with a heating element, 119, are disposed therein (Figure 1; Paragraphs [0086] and [0087]). The wick comprises a wick body, 117, having an upstream surface (e.g., end surface of wick within liquid 115) and a downstream surface (e.g., end of wick being surrounded by heater, 119/207) (Figures 1-4; Paragraphs [0087], [0089], [0036], [0092]). The upstream surface is in fluid communication with the vaporizable fluid reservoir and the downstream surface is disposed within the vaporizer chamber in opposition to an inner surface of the heating element (Figures 1-4; Paragraphs [0087], [0089], [0036], [0034], [0092]). THORENS et al. further discloses that the wick is a capillary wick in the form of a sponge-like or foam-like rod (Paragraph [0036]). While THORENS et al. doesn’t explicitly and necessarily disclose that the foam-like or sponge-like rod wick includes a plurality of tortuous passages, LAMONTHE discloses that the plurality of pores, including the internal ones, can be adjusted to control the fluid transfer rate (Paragraph [0033]). The pores will not be all the same size (Paragraph [0040]) and the pore path is tortuous, as shown in figure 9. It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the wick of THORENS et al.  with a plurality of varied sized pores forming tortuous pathways, as taught by LAMONTHE so that the desired fluid transfer rate can be obtained by optimizing the porosity of the wick. 
THORENS et al. does not explicitly disclose that the wick comprises an active material so that the vaporizable fluid drawn through the wick body contacts and interacts with the active material, such as a flavorant, a fragrance, a plant material and a medication. 
KOMINAMI et al. discloses that the wick contains flavor source components, such as tobacco components (e.g., plant material) (Paragraphs [0055]-[0062]). Upon absorption of the tobacco source material into the wick, the flavor of the flavor source is dissolved and extracted into the tobacco source material prior to being vaporized. Once the flavor is extracted, the aerosol source material with the flavor components are vaporized by the heater such that the user can taste the tobacco flavor (Paragraphs [0063] and [0064]). The user is able to enjoy sufficient tobacco flavor without having to put additional flavor in the liquid. It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide a tobacco flavor source into the wick of modified THORENS et al., such that when the tobacco liquid is drawn into the wick it dissolves the flavor therein and then vaporizes with the liquid, as taught by KOMINAMI et al. so that the user is able to enjoy sufficient tobacco flavor without having to put additional flavor into the liquid. 
The tobacco flavor source represents the claimed active material. 
THORENS et al. discloses that the wick bears the cylindrical heater elements (Paragraph [0173]) to ensure good contact therewith, but does not does not explicitly disclose that the wick is in the form of a cylinder having parallel upstream and downstream base surfaces. BATISTA discloses an aerosol generating device (Title; Abstract) comprising a wick. The wick is a cylindrical wick (Paragraph [0021], [0030]) which bears the electrical vaporizer components (Paragraph [0051]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide a wick cylindrical in shape, as taught by BATISTA so that the cylindrical wick can make good contact with the heater by having the same shape. 
Mathopenref.com provides the geometric definition of a cylinder as a closed solid object that has two parallel (usually circular) bases connected by a curved surface. The bases are always congruent and parallel to each other (Base and side).  There is more than one type of cylinder, such as right and oblique cylinders. With the right cylinder, the two bases are exactly over each other and the axis is at right angles to the bases (Right and Oblique Cylinders). Thus, the upstream and downstream bases of THORENS et al.  implicitly have parallel surfaces, as evidenced by Mathopenref.com. Since the longitudinal axis of the wick and housing are aligned (Paragraphs [0036] and [0077]) and the housing is shaped like a conventional cigarette (e.g., not an oblique cylinder). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use a right cylinder in order to form a conventional cigarette shape. 
THORENS et al. does not explicitly disclosed the claimed wick structure. YANG et al. discloses a wick that transports the liquids to the heating element at desirable rates (Abstract). The wick comprises multiple concentric, and therefore coaxial, wicking materials wrapped around each other (Paragraphs [0014]-[0016]; Figures 1A and 1B). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the wick of modified THORENS et al. with the wick structure disclosed by YANG et al. so that multiple portions of the fluid can be delivered to the heater at different concentrations. 
Moreover, given that the wick materials are coated with an active agent throughout, then each layer comprises the active agent. Merely defining every other layer as the base wick structure and every other layer therebetween as the porous active material layer, the claimed limitation of these layers being alternating is met. 
With respect to claim 20, as seen in figures 1A and 1B of YANG et al., there are three layers forming the wick. Thus, the wick body comprises two base wick layers. 
With respect to claim 21, YANG et al. shows that the layers extend towards the ends of the wick (Figure 1a). Thus, the at least one porous active material extends towards, and is defined by, the downstream surface. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. XU et al. (US 10,792,443) was considered for Obviousness Type Double Patenting. Given the inclusion of new matter related to the claimed “right cylinder” and “right prism”, the current claims are attempting to differentiate the instant claimed structure from that of  XU et al. However, merely removing the words “right” from claim 1 and claim 19, and ODP type rejection would be applied. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745